Citation Nr: 1527737	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory condition, to include pulmonary fibrosis, asthma, and bronchiectasis, claimed as due to exposure to asbestos, pyrene and carbon tetrachloride, and as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1948 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a respiratory condition.  Thereafter, jurisdiction was transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his respiratory condition is due to exposure to toxins during military service.  Specifically, he asserts that exposure to asbestos, pyrene and carbon tetrachloride caused his respiratory condition.

At the outset, the Board notes that the Veteran's service treatment and service personnel records have been obtained.  However, his Form DD-214 providing dates of service has not been associated with the claims file.  Although a March 2012 response from the Personnel Information Exchange System (PIES) indicates periods of service from July 1948 to July 1969 and the aforementioned periods of service are identified on previous rating decisions, the Board finds that efforts should be made to verify the appellant's period of service.  

During the April 2015 Board videoconference hearing, the Veteran testified that his respiratory condition may due to exposure to Agent Orange.  He reported that while stationed in Okinawa, Japan, vehicles returned from Vietnam which may have been contaminated with Agent Orange.  However, neither the Veteran nor his military records suggests in-country service Vietnam.  Moreover, there is no indication that the Veteran has a disease associated with exposure to Agent Orange.  Thus, the provisions pertaining to presumptive service connection for veterans exposed to herbicide agents are not applicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The appellant also reported that he had been treated by his private physician for his respiratory condition the week prior to the hearing.  However, the records have not been associated with the claims file.  On remand, all outstanding private treatment records should be obtained.

The Veteran was afforded a VA examination in January 2014.  The examiner diagnosed mild asthma and noted that there had been some radiographic evidence of pulmonary fibrosis in the lung bases with some associated bronchiectasis.  However, it was noted that the appellant's pulmonary functions suggested that fibrosis was not a physiologic problem.  The examiner determined that although the appellant had some exposure to asbestos in working with brake linings and to some other substances such as carbon tetrachloride, there was no evidence that the appellant's radiologic fibrosis was the cause of his dyspnea given his normal or near normal pulmonary function over the years.  He further opined that although he could not definitively say that the fibrosis was not due to the Veteran's exposure during service, there was a less than 50 percent chance that the Veteran's dyspnea was service related and that it was more related to asthma.  

The Board finds that the January 2014 examination is insufficient to determine claim on appeal.  In this regard, the examiner did not provide a rationale as to why it could not be determined that the condition was not due to exposure to toxins during service.  Additionally, the examiner failed to provide an opinion was to whether the diagnosed asthma was related to the appellant's period of military service.

Lastly, in the Veteran's substantive appeal (VA Form 9) received in April 2014, he stated that his lack of sufficient oxygen to the lungs may be caused by his service-connected hypertension.  The Board construes such statement to suggest that the diagnosed respiratory condition is secondary to his service-connected hypertension.  However, an opinion regarding secondary service connection has not been obtained.

Thus, on remand, the Veteran should be afforded an additional VA examination and opinion should be obtained regarding the etiology of the Veteran's respiratory condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain verification of the Veteran's period of military service.  

2.  Ask the Veteran to identify any private medical treatment for his respiratory condition and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any diagnosed respiratory condition.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all respiratory conditions.  Thereafter, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed respiratory condition is caused by the Veteran's service-connected hypertension?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed respiratory condition has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected hypertension?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the respiratory condition prior to aggravation?

c.  If any diagnosed respiratory condition is not caused or aggravated by the Veteran's service-connected hypertension, is it at least as likely as not (a 50 percent probability or more) that any diagnosed respiratory conditions had its onset during military service or is otherwise etiologically related to such service, to include as due to exposure to asbestos, pyrene and carbon tetrachloride?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the articles regarding exposure to asbestos, pyrene and carbon tetrachloride submitted by the Veteran.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




